Citation Nr: 1204747	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-27 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include a rating in excess of 30 percent earlier than to September 29, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from December 1957 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2011, and a transcript of the hearing is of record.

This claim was previously before the Board in June 2011, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable on account of his service connected PTSD.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected PTSD.
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).





FINDINGS OF FACT

1.  Prior to April 20, 2011, the Veteran's PTSD was characterized by social and occupational impairment with occasional decrease in work efficiency, though generally functioning satisfactorily, due to suspiciousness, chronic sleep impairment, anxiety, and depressed mood.

2.  From April 20, 2011, the Veteran's PTSD has been characterized by reduced reliability and productivity due to disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, loss of interest, anger, agitation, anxiety, suicidal ideation; however, it has not been shown to be manifested by occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to April 20, 2011, the criteria for an initial evaluation in excess of  30 percent for PTSD were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  As of April 20, 2011, the criteria for a 50 percent rating for PTSD were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, DC 9411 (2011).

3.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, DC 9411 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for PTSD was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records, and the Veteran submitted statements on his behalf.  There is also no indication that the Veteran has received any private treatment for his PTSD.  The Veteran also testified at a hearing before the Board.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the September 2011 VA examination.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
The Veteran's service-connected PTSD has been rated by the RO under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

A GAF score between 21 and 30 is intended to be assigned when a person's behavior is considerably influenced by delusions or hallucinations or where there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation; or when a person has an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

A GAF score between 31 and 40 is assigned when an individual presents either some impairment in reality testing or communication (e.g., speech is at time illogical, obscure or irrelevant); or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friend, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home and is failing in school).

A GAF score between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF score between 51 and 60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF score between 61 and 70 denotes mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Veteran's claim for service connection for PTSD was received in October 2008, and it was granted by a January 2009 rating decision with a 30 percent rating assigned as of the date the Veteran's claim was received.  The Veteran appealed the 30 percent rating and in an October 2011 rating decision, the RO granted a 50 percent rating as of the date of a VA examination in September 2011.  During the course of his appeal, the Veteran was temporarily hospitalized from March 2009 through April 2009, to undergo a VA inpatient PTSD program.  During this time period, he was awarded a temporary total disability rating.

As such, the Board will first consider whether the Veteran meets the criteria for a rating in excess of 30 percent earlier than September 29, 2011, and then will turn to the question of whether a rating in excess of 50 percent is warranted.  

Rating in excess of 30 percent earlier than September 29, 2011

As will be discussed below, prior to April 20, 2011, the Veteran's PTSD related symptomatology remained fairly steady as judged by the GAF ratings that were assigned, and from the symptoms that were discussed at the various VA treatment sessions.  One exception to this appeared in October 2008 when the Veteran was assigned a GAF score of 25 after a VA treatment session.  However, this extremely low GAF score does not appear to be consistent with the treatment and examination notes from that period.  

As an initial point, a GAF score between 21 and 30 is intended to be assigned when a person's behavior is considerably influenced by delusions or hallucinations or where there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation; or when a person has an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

While it was acknowledged at the treatment session that he had multiple symptoms related to his military service including flashbacks, nightmares, anxiety, hypervigilance, avoidant symptoms and isolation; the Veteran reported doing a little better.  More importantly, he was found to be in no acute distress, he was cooperative, and he denied both suicidal and homicidal ideation.  The Veteran even reported that he was doing "ok" at the session.  There was no indication of delusions or hallucinations, or even of grossly inappropriate acts.  As such, the assigned a GAF score does not appear to be congruent with the described symptomatology.  

Moreover, in an evaluation for referral for a VA PTSD residential program the same VA doctor indicated that the Veteran was not psychotic, and was neither suicidal nor homicidal (either actively or in the past).

In fact, just two months later in December 2008, after a full VA examination, the Veteran was assigned a GAF score of 65, which is indicative of mild symptoms.  Even a month earlier, in September 2008, the Veteran reported that his family and extended family were checking in on him.  As such, the GAF score of 25 appears to be aberrational and is not taken to be reflective of the Veteran's actual impairment as a result of PTSD.

At the December 2008 VA examination, it was noted that the Veteran was taking the anti-depressant medication citalopram.  He had been married for 48 years and reportedly got along well with his three children and extended family, and he was socially active.  The examiner noted that the Veteran's appearance was clean and that he was neatly groomed and appropriately dressed.  His psychomotor activity was unremarkable, speech rapid, attitude cooperative, affect normal, and mood good.  The Veteran was oriented to person, time and place, and his thought process and content were unremarkable.  He understood the outcome of behavior and he knew that he had a problem.  His sleep was impaired due to nightmares two to three times a week.  However, there was no inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, episodes of violence, or problems with activities of daily living.  Impulse control was good and the Veteran was able to maintain minimum personal hygiene.  Memory was normal, and the PTSD symptoms were chronic.  

The examiner diagnosed the Veteran with PTSD and alcohol dependence in early full remission.  The Veteran was assigned a GAF score of 65 and it was noted that alcohol use had likely been an effort to soothe the subjective distress associated with PTSD.  It was further noted that the Veteran was frequently irritable at home and work and that PTSD was likely responsible for these symptoms.  The examiner concluded that the Veteran's PTSD caused occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning, self-care and conversation.  That is, the examiner concluded that the Veteran's PTSD related symptomatology best aligned with the criteria for a 30 percent rating.

As noted, the Veteran enrolled in a VA residential treatment program in March and April 2009 during which time he was awarded a 100 temporary rating.

The April 2009 discharge report from the inpatient VA treatment indicates that the  Veteran had a current GAF score of 58.  The Veteran's speech was normal and his thought processes were goal directed and logical.  Mood and affect were stable and appropriate and he denied delusions, hallucinations, suicidal or homicidal ideation, or other psychotic symptoms.  There was no obvious impairment of memory, and focus and concentration were intact.  He had reasonable insight into his PTSD and the prognosis was fair.  Later in April 2009, the Veteran reported that the residential treatment had been "very helpful."  The Veteran did feel that he had been increasingly hypervigilant and anxious.  He had been sleeping well.  The Veteran was not in any acute distress, his speech was linear and goal-directed and his insight and judgment were improved.  The Veteran also denied and homicidal ideation or suicidal ideation.  He was assigned a GAF of 59.   

As such, it would appear that following the residential treatment the Veteran's PTSD symptoms were assessed as moderate, but trending towards mild, based on the GAF scores that were assigned.

In August 2009, the Veteran reported that he and his wife were having difficulty with one of their adult sons and he found talking about it at treatment to be helpful.  In October 2009, the Veteran reported, through his representative, that he was  experiencing approximately two to three panic attacks a week.  At November 2009 treatment the Veteran was noted to be having some problems with recurrent dreams.  He had been able to share more of his Vietnam experiences with his family, he was oriented to person, place, situation and time, and his speech was normal.  He was assigned a GAF score of 53.

On January 15, 2010, the Veteran reported that he spent 99 percent of his time in his room.  He could not sleep and his nightmares were returning.  The Veteran indicated that he was experiencing loss of interest, anger, agitation and anxiety and had recently been suicidal.  It was noted that thinking and speech were clear and coherent.  The Veteran was assigned a GAF score of 45.  

Because the Veteran reported experiencing suicidal thoughts with a plan, he was referred to mental health for admission.  It was noted that January was always a difficult month for the Veteran, because he had been ambushed and wounded in January 1970.  He received inpatient treatment for two weeks.  However, while on the surface this appears to mark an increase in symptoms, upon closer inspection, the Board is satisfied that it did not in fact represent a shift in the severity of the Veteran's PTSD, such that a staged rating would be appropriate.  The reason for this is that the suicidal ideation appeared to resolve quickly with treatment, and the Veteran subsequently reported that the hospitalization had been very helpful.  

On February 1, 2010, the Veteran was oriented to person, place and time and his speech was within normal limits.  Two days later, he stated that he was on the up and up and stated that the hospitalization was very beneficial as he learned relaxation techniques to help diffuse his anger.  He also reported strong support from his wife, children and grandchildren.  He began working on several craft projects and engaging with family members.  The Veteran denied any suicidal ideation and stated that he was planning a 49th wedding anniversary celebration.  He was also looking forward to a family reunion in August.  A GAF of 53 was assigned.  On February 11, the Veteran stated that things were going great.  February 16, 2010, the Veteran reported that he had enjoyed playing bingo, working on his car and fixing a water main break.  He had some sleep difficulties, but he denied any recent nightmares or flashbacks.  He was relaxed and open, with no evidence of a thought disorder.  The Veteran's mood was stable and happy and his affect was congruent.

In March 2010, the Veteran's medication was increased slightly at bedtime after the Veteran reported increased agitation and anxiety.  He stated that he had nightmares only once in a while.  The Veteran was relaxed and oriented to person, place and time.  His speech was normal and his mood was stable and happy.

In May 2010, the Veteran's GAF was increased to 55.  The Veteran denied depression or suicidal ideation.  He reported some increase in irritability but he felt good about the support he was getting.

In June 2010, the Veteran was noted to be struggling with his moods after experiencing some bizarre and troubling dreams.  However, the Veteran had good spontaneity and he denied withdrawing from others.  Moreover, his thought processes were normal.

In August 2010, the Veteran continued to be assigned a GAF score of 55.  The Veteran reported that he did alright as long as he remained busy, but when he lacked activities he found himself going downhill.  The Veteran was trying to stay out of his room and he was busying himself with a reunion, building models and home repair work.

In November 2010, the Veteran was assigned a GAF of 56.  He stated that frequent AA meetings were improving his life.

As such, prior to his hearing, the Veteran's PTSD was consistently found to be moderate as judging by the GAF scores that were assigned.  The Veteran remained busy, and appeared to be active with friends and activities.  He generally had a good mood.  While the Veteran was hospitalized for suicidal ideation, it appears that his symptoms resolved quickly with treatment such that they were appropriately classified as 30 percent disabling.  As such, prior to his hearing, the Veteran's PTSD related symptomatology was not shown to cause occupational and social impairment with reduced reliability and productivity.  There was no evidence of flattened affect; speech problems; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  Moreover, the Veteran's mood was generally found to be stable.  Similarly, no disturbances of motivation or mood were observed.  Although the Veteran's representative wrote in October 2009 that the Veteran had two to three panic attacks a week, the treatment notes do not reflect this.  Moreover, given that none of the aforementioned symptoms that are considered representative of a 50 percent rating were found to be present, the Board concludes that prior to his Board hearing, the Veteran's PTSD was most closely aligned with the 30 percent rating that was assigned.  This conclusion is also supported by the findings of the VA examiner.

The Veteran testified at the April 2011 hearing that he spends 85 to 90 percent of his time in his bedroom and that his wife's companionship is 95 percent of his daily life.  He reported no longer doing craft projects or going on walks like he used to, and his throat cancer further prevented him from doing activities.  The Veteran could not eat in restaurants due to PTSD symptoms, and he tried to spend as little time as possible in stores.  As such, the Veteran's credible testimony establishes a distinct increase in symptoms from what was reflected in the earlier treatment records.  

This increased symptomatology was also shown in the treatment records following the hearing.  For example, at May 2011 treatment session, the Veteran reported experiencing more nightmares as of late and he was concerned about sudden anger.  August 2011 treatment notes indicate that the Veteran angered easily and had anxiety and panic attacks.  The Veteran indicated that he got along well with others, but the GAF score that he was assigned had decreased to 50 which is indicative of more serious symptoms than the scores from 53-56 that he was receiving prior to his hearing.    

The Veteran had a VA examination in September 2011.  He was diagnosed with PTSD and major depressive disorder and was assigned a GAF score of 51.  Depression was likely secondary to PTSD.  The examiner felt that the symptoms of PTSD would likely cause some occupational impairment, such not getting along with coworkers due to irritability, conflict with his supervisor, absenteeism, and difficulty concentrating.  There was social impairment due to hypervigilance and problems getting along with others, and he ate meals by himself and did not enjoy hobbies like he used to.  The examiner felt that the Veteran had occupational and social impairment with reduced reliability and productivity.  Other symptoms included avoidance, difficulty sleeping, exaggerated startle response, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, mild memory loss, and suicidal ideation (denied current).

As such, the evidence of record indicates that the Veteran has been entitled to a 50 percent evaluation for PTSD since his Board hearing April 20, 2011.  As of that date, the Veteran reported an increase in symptomatology that was confirmed by subsequent treatment records and by a VA examination.

The issue then must turn to whether a rating in excess of 50 percent is warranted.  However, a review of the evidence finds that it is not.  

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

 Although the Veteran has exhibited some of the symptoms outlined under the 70 percent criteria, such as difficulty in adapting to stressful circumstances, the overall objective medical evidence of record reflects that the Veteran has not exhibited deficiencies in most areas outlined as samples of the types of symptoms which would warrant a 70 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  He was noted to be neatly groomed at November 2010 treatment and he has consistently been oriented to person, place, situation and time.  The record does not show that he has had speech intermittently illogical, obscure or irrelevant; near continuous panic affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  In fact, the Veteran has been married for nearly 50 years, suggesting some ability to maintain relationships, and he has repeatedly been described as having good hygiene.  Thus, based upon these facts as supported by the weight of both the medical record and lay statements, the Veteran's PTSD most closely approximates the rating criteria for a 50 percent rating.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms are depressed mood, suspiciousness, sleep impairment, mild memory loss, disturbances of motivation and mood, and infrequent suicidal ideation, all of which are contemplated in the rating assigned.  Additionally, the schedular rating criteria provides higher ratings for more significant symptomatology.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted. 


ORDER

A rating in excess of 30 percent for PTSD prior to April 20, 2011 is denied.

A 50 percent rating for PTSD from April 20, 2011 is granted, subject to laws and regulations applicable to payment of VA monetary benefits.

A rating in excess of 50 percent for PTSD is denied.

 

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


